Case 1LILCV-OUSLLAKSOL Decumeant20sS FikudldgiAis Page 1 af?

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW TEM ( | EN DORS ED

CHEVRON CORPORATION,
Plaintiff,
Vv.
STEVEN DONZIGER, et al.,

Defendants.

TTT sss x

11 Civ. 0691 (LAK)

 

 

(Usps SDNY
DOCUMENT
ELECTRONICALLY FILED

aa x DOC #:

 

DATE FILED: \0 (AZ(Zen

 

 

 

 

 

NOTICE OF CHEVRON CORPORATION’S
MOTION TO HOLD STEVEN DONZIGER IN CONTEMPT OF COURT FOR HIS
FAILURE TO COMPLY WITH THE COURT’S AUGUST 15 AND 21, 2018 ORDERS

GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue

New York, New York 10166-0193
Telephone: 212.351.4000

Facsimile; 212.351.4035

STERN, KILCULLEN & RUFOLO LLC
325 Columbia Tpke, Ste 110

P.O, Box 992

Florham Park, New Jersey 07932-0992
Telephone: 973.535.1900

Facsimile: 973,535,9664

Attorneys for Plaintiff Chevron Corporation

 
Case 1:11-cv-00691-LAK-RWL Document 2105 Filed 10/12/18 Page 2 of 2

Memorandum Endorsement Chevron Corp. v. Denziger, 11-cv-0691 (LAK)

Chevron Corporation (“Chevron”) moves to hold Donziger in civil contempt of court
for failure to comply with the Court’s orders of August 15 and 21, 2018 (the “Orders”) and for
coercive sanctions to compel compliance. It now acknowledges that Donziger recently executed,
acknowledged before a notary, and delivered the document that was the subject of the Orders
although he did so very belatedly. [D12104] In the circumstances, the motion to impose coercive
sanctions to compel compliance with the Orders is denied as moot. This ruling is without prejudice
to any application for compensatory or other relief.

SO ORDERED.

Dated: October 12, 2018

 

United States District Judge

 

 
